Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method for controlling a microclimate of a mattress, classified in G05B 2219/50333.
II. Claim 8, drawn to a method for controlling a microclimate of a mattress comprising two fans, classified in G05B 19/4155.
III. Claim 9, drawn to a method for controlling a microclimate of a mattress, comprising an air insert pad, classified in A47C 27/14.
IV. Claim 10, drawn to a method for controlling a mattress an air conditioner, classified in G05B 2219/2614.
V. Claims 14-15, drawn to a method comprising sampling air temperature over a brief period of time, classified in G05B 19/0426.
VI. Claims 16-20, drawn to a bed system, classified in A47C 21/044.
The inventions are independent or distinct, each from the other because:
The inventions of groups I, II, III, IV, and V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of groups II, III, IV, and V do not require the step of activating a reversible fan of group I. The inventions of groups I, III, IV, and V do not require the second fan of group II. The inventions of groups I, II, IV, and V do not require the step of detecting a temperature of the air drawn from the air insert pad and adjusting activation of the fan based on the temperature of group III. The inventions of groups I, II, III, and V do not require the step of detecting return characteristics of air exiting an outlet of the air inset pad; and adjusting activation of the air conditioner based on the supply characteristics and the return characteristics of group IV. The inventions of groups I, II, III, and IV do not require the step of a brief sampling period by reversing airflow to draw air from the mattress to a temperature sensor, wherein the brief sampling period is between 5 and 300 seconds long of group V. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The inventions of groups I, II, III, IV, V, and VI are related as product (as claimed in group VI) and process of use (as claimed in groups I, II, III, IV, and V).  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, none of groups I, II, III, IV, and V require a temperature sensor arranged adjacent a fan assembly, outside of a mattress or in an airflow path between a fan assembly and mattress as required by group VI. Additionally, none of groups I, II, II, or IV explicitly require a temperature sensor to be used, and none of groups I, II, III, IV, or V explicitly require a humidity sensor to be used as required by group VI.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least G05B 2219/50333 and a unique text search related to at least a reversible fan. Group II would not be searched as above and would instead require a search in at least G05B 19/4155 and a unique text search related to at least the second fan. Group III would not be searched as above and would instead require a search in at least A47C 27/14 and a unique text search related to at least the step of detecting a temperature of the air drawn from the air insert pad and adjusting activation of the fan based on the temperature. Group IV would not be searched as above and would instead require a search in at least G05B 2219/2614 and a unique text search related to at least the step of detecting return characteristics of air exiting an outlet of the air inset pad; and adjusting activation of the air conditioner based on the supply characteristics and the return characteristics. Group V would not be searched as above and would instead require a search in at least G05B 19/0426 and a unique text search related to at least the step of a brief sampling period by reversing airflow to draw air from the mattress to a temperature sensor, wherein the brief sampling period is between 5 and 300 seconds long. Group VI would not be searched as above and would instead require a search in at least A47C 21/044 and a unique text search related to at least a temperature sensor arranged adjacent a fan assembly, outside of a mattress or in an airflow path between a fan assembly and mattress and a humidity sensor.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673             

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673